Exhibit 10.1


EMPLOYMENT AGREEMENT


            This Employment Agreement (this "Agreement") is entered into as of
May 24, 2002, between Hard Rock Hotel, Inc., a Nevada corporation (the
"Company"), and Don Marrandino, an individual ("Executive").


Preliminary Statements


>                         A.            The Company currently operates that
> certain hotel/casino resort known as the "Hard Rock Hotel" located at 4455
> Paradise Road, Las Vegas, Nevada.
> 
>                         B.            The Company desires to employ Executive,
> and Executive desires to be so employed, on the terms and conditions herein
> contained.


Agreement


            NOW, THEREFORE, in consideration of the various covenants and
agreements hereinafter set forth, the parties hereto agree as follows:

            1.             Term of Employment. The Company hereby employs
Executive and Executive accepts such employment commencing on the date of this
Agreement (the "Commencement Date") and terminating on the first anniversary of
the Commencement Date, unless sooner terminated as hereinafter provided;
provided, however, that this Agreement may be extended for successive one (1)
year terms upon the mutual agreement of the parties hereto.


            2.             Services to be Rendered.

                        2.1.             Duties of Executive. Executive shall be
employed to serve in the capacity of President and General Manager of the
Company. Executive shall be responsible for the overall supervision, direction,
and control of the operations of the Hard Rock Hotel facility and shall direct
the operating departments with a view to the successful implementation of the
business policies and plans for the Hard Rock. Executive shall provide support
in the conceptual, strategic, and policy formulation functions of the Company
and shall direct and coordinate the activities of the Hard Rock to attempt to
obtain optimum efficiency and economy of operations in order to maximize
profits. Executive shall devote his full business time, attention and ability to
the affairs of the Company during the term of this Agreement; provided, however,
that Employee shall not be precluded from involvement in charitable or civic
activities or his personal financial investments provided that the same do not
interfere with his time and attention to the affairs of the Company. Executive
will report directly to the Chairman of the Board of Directors ("Chairman") or
such other person designated by the Chairman or Board of Directors of the
Company (the "Board").


            3.             Compensation and Benefits. The Company shall pay the
following compensation and benefits to Executive during the term hereof; and
Executive shall accept the same as payment in full for all services rendered by
Executive to or for the benefit of the Company:

                        3.1.             Base Salary. Commencing on the
Commencement Date, a base salary (the "Base Salary") of $375,000 per annum. The
Base Salary shall accrue in equal bi-weekly installments in arrears and shall be
payable in accordance with the payroll practices of the Company in effect from
time to time.


                        3.2. Annual Bonus. Executive shall be eligible to
receive an annual bonus (the "Annual Bonus") to be determined by the Chairman
based upon the achievement of the financial performance and other objectives of
the Company and Executive’s contribution to such performance.


                        3.3. Stock. Executive shall be entitled to participate
in any stock option or phantom equity plans that the Company provides to its
comparable senior executive officers to the extent such plans are established by
the Company.


                        3.4. Expenses. The Company shall reimburse Executive for
reasonable out-of-pocket expenses incurred in connection with the performance of
his duties hereunder, subject to (i) such policies as the Board may from time to
time establish and (ii) Executive furnishing the Company with evidence in the
form of receipts satisfactory to the Company substantiating the claimed
expenditures.


                        3.5. Vacation. Executive shall be entitled to the number
of paid vacation days in each calendar year determined by the Company from time
to time for its comparable senior executive officers. Executive shall also be
entitled to all paid holidays given to the Company’s comparable senior executive
officers.


                        3.6. Benefits. Executive shall be entitled to
participate in the Company’s group insurance, hospitalization, and group health
and benefit plans and all other benefits and plans as the Company provides to
its comparable senior executive officers to the extent such plans are
established by the Company and to the extent that Executive is eligible to
participate in such plans.


                        3.7. Withholding and other Deductions. All compensation
payable to Executive hereunder shall be subject to such deductions as the
Company is from time to time required to make pursuant to law, governmental
regulation or order.


            4. Facilities. Executive shall be furnished with an office, supplies
and personnel which are necessary or appropriate for the adequate performance by
Executive of his duties as set forth in this Agreement.


            5. Representations and Warranties of Executive. Executive represents
and warrants to the Company that (i) Executive is under no contractual or other
restriction or obligation which is inconsistent with the execution of this
Agreement, the performance of his duties hereunder, or the other rights of the
Company hereunder and (ii) Executive is under no physical or mental disability
that would hinder the performance of his duties under this Agreement.


            6. Non-disclosure; Non-solicitation. During the term of this
Agreement and thereafter, Executive shall hold in a fiduciary capacity for the
benefit of the Company all secret or confidential information, knowledge or data
relating to the Company or its affiliates, and their respective businesses,
which shall not be public knowledge (other than information which becomes public
as a result of acts of Executive or his representatives in violation of this
Agreement), including, without limitation, customer/ client lists, matters
subject to litigation, and technology or financial information of the Company or
its subsidiaries, without the prior written consent of the Company. In addition,
during the term of this Agreement and for a two (2) year period thereafter,
Executive shall not, directly or indirectly, solicit or contact any employee of
the Company or any affiliate of the Company, with a view to inducing or
encouraging such employee to leave the employ of the Company or its affiliates,
for the purpose of being employed by Executive, an employer affiliated with
Executive or any competitor of the Company or any affiliate thereof. Executive
acknowledges that the provisions of this Article 6 are reasonable and necessary
for the protection of the Company and that the Company will be irrevocably
damaged if such provisions are not specifically enforced. Accordingly, Executive
agrees that, in addition to any other relief to which the Company may be
entitled in the form of actual or punitive damages, the Company shall be
entitled to seek and obtain injunctive relief from a court of competent
jurisdiction (without posting a bond therefor) for the purpose of restraining
Executive from any actual or threatened breach of such provisions.


            7. Termination.


                        7.1. Death or Total Disability of Executive. If
Executive dies or becomes totally disabled during the term of this Agreement,
Executive’s employment hereunder shall automatically terminate. For these
purposes Executive shall be deemed totally disabled if Executive shall become
physically or mentally incapacitated or disabled or otherwise unable fully to
discharge Executive’s essential duties hereunder for a period of ninety (90)
consecutive calendar days or for one hundred twenty (120) calendar days in any
one hundred eighty (180) calendar-day period.


                        7.2. Termination for Good Cause. Executive’s employment
hereunder may be terminated by the Company for "good cause." The term "good
cause is defined as any one or more of the following occurrences:


                        (a) Executive’s breach of any of the covenants contained
in Article 6 of this Agreement;


                        (b) Executive’s conviction by, or entry of a plea of
guilty or nolo contendere in, a court of competent and final jurisdiction for
any crime involving moral turpitude or punishable by imprisonment in the
jurisdiction involved;

                        (c) Executive’s commission of an act of criminal fraud
that affects the Company, whether prior to or subsequent to the date hereof upon
the Company;

                        (d) Executive’s continuing repeated willful failure or
refusal to perform Executive’s duties as required by this Agreement (including,
without limitation, Executive’s inability to perform Executive’s duties
hereunder as a result of drug or alcohol related misconduct and/or as a result
of any failure to comply with any laws, rules or regulations of any governmental
entity with respect to Executive’s employment by the Company);

                        (e) Executive’s gross negligence, insubordination or
material violation of any duty or loyalty to the Company, misappropriation of
Company assets, or any other material misconduct on the part of Executive;


                        (f) Executive’s commission of any act which is
materially detrimental to the Company’s business or goodwill;


                        (g) the failure of Executive to obtain any requisite
license, permit or approval based on suitability from any state, county, or
other governmental authority having jurisdiction over the gaming operations of
the Company (the "Gaming Authorities") which would preclude Executive from
carrying out his duties as set forth in this Agreement;


                        (h) if, after the initial receipt by Executive of any
requisite license, permit or approval from the Gaming Authorities, the execution
of Executive’s duties as set forth in this Agreement will, as evidenced by
communications from any senior official of any of the Gaming Authorities,
materially preclude or unduly delay the issuance of, or result in the imposition
of unduly burdensome terms and conditions on, or revocation of, any liquor,
gaming or other license, permit or approval, necessary or appropriate to the
proposed, contemplated or actual operations of the Company; provided, however,
that this Section 7.2(h) shall not be applicable if Executive shall, within a
reasonable period of time after receipt of written notice from the Board
specifying the nature of the issues involved hereunder, remedy the situation to
the satisfaction of the applicable Gaming Authorities; or

                        (i) Executive’s breach of any other provision of this
Agreement, provided that termination of Executive’s employment pursuant to this
subsection (i) shall not constitute valid termination for good cause unless
Executive shall have first received written notice from the Board stating with
specificity the nature of such breach and affording Executive at least fifteen
(15) days to correct the breach alleged.

                        7.3. Resignation of Executive. The Company shall have
the right to terminate this Agreement and Executive’s employment hereunder due
to the voluntary resignation of Executive, provided that Executive shall deliver
no less than sixty (60) days prior written notice of such resignation to the
Board, which notice may be waived by the Company in its sole discretion.


                        7.4. Severance Compensation. Notwithstanding anything
contained in this Agreement, upon a termination of this Agreement and
Executive’s employment hereunder due to the occurrence of any of the events
referred to in Section 7.1, 7.2 or 7.3 of this Agreement, Executive (or
Executive’s heirs or representatives) shall be entitled to receive only such
portion (if any) of the Base Salary as may theretofore have accrued but be
unpaid on the date on which the termination shall take effect.

                        7.5. Termination for No Cause. In addition to the right
to terminate this Agreement pursuant to Sections 7.1, 7.2 and 7.3 of this
Agreement, the Company shall have the right to terminate this Agreement and
Executive’s employment hereunder for any other reason or for no reason prior to
the expiration of the term of this Agreement. In the event that the Company
terminates this Agreement and Executive’s employment hereunder pursuant to this
Section 7.5, the Company shall give ten (10) days prior written notice to
Executive and pay a termination fee to Executive in an amount equal to the
lesser of (i) one years Base Salary or (ii) the remainder of the Base Salary
which would otherwise be due Executive pursuant to this Agreement but for such
termination, to be paid in the manner and at the rate Executive had received
immediately prior to such termination pursuant to Section 3.1 of this Agreement
and the Company shall have no further obligation to Executive under this
Agreement.


                        7.6. Termination Obligations of Executive. In the event
that this Agreement and Executive’s employment hereunder is terminated,
Executive, or his legal representative in case of termination by death or
Executive’s physical or mental incapacity to serve, shall:


                        (a) by the close of the effective date of termination,
resign from all corporate positions held in the Company and any of its
subsidiary and affiliated companies;
                        (b) promptly return to a representative designated by
the Company all property, including but not limited to, keys, identification
cards and credit cards of the Company or any of its subsidiaries or affiliated
companies; and


                        (c) incur no further expenses or obligations on behalf
of the Company, or any of its subsidiaries and affiliated companies.


            8. Change of Control. In the event of a "Change of Control" (as
defined below) the Executive shall be entitled to one years Base Salary if
within thirty (30) days after the Change in Control the Executive tenders his
resignation in conformity with Article 7.3 of the Agreement. A Change in Control
of the Company shall mean a change in control of a nature that would be required
to be reported in response to Item 403(c) of Regulation S-K; provided that,
without limitation, such a change in control shall not be deemed to have
occurred if Peter Morton is the beneficial owner as defined in Rule 13d-3 under
the Exchange Act, directly or indirectly, of securities of the Company
representing 51% or more of the combined voting power of the Company’s then
outstanding securities.


            9. Arbitration. Any claim or controversy arising out of or relating
to this Agreement shall be settled by arbitration in Las Vegas. Nevada, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, and judgment on the award rendered by the arbitrators may be
entered in any court having jurisdiction. There shall be three arbitrators, one
to be chosen directly by each party at will, and the third arbitrator to be
selected by the two arbitrators so chosen. Each party shall pay the fees of the
arbitrator it selects and of its own attorneys, the expenses of its witnesses
and all other expenses connected with presenting its case. Other costs of the
arbitration, including the cost of any record or transcripts of the arbitration,
administrative fees, the fee of the third arbitrator, and all other fees and
costs, shall be borne equally by the parties hereto unless it is determined that
one or both parties were not acting in good faith in which case the party
determined to not have been acting in good faith shall bear all fees and
expenses described above which would otherwise have been paid by the opposing
party.


            10. General Relationship. Executive shall be considered an employee
of the Company within the meaning of all federal, state and local laws and
regulations including, but not limited to, laws and regulations governing
unemploy-ment insurance, workers’ compensation, industrial accident, labor and
taxes.


            11. General Provisions.


                        11.1. Binding Effect. This Agreement shall be binding
upon and inure to the benefit of the Company and its successors and assigns and
Executive, his assignees, and his estate. Neither Executive, his designees, nor
his estate shall commute, pledge, encumber, sell or otherwise dispose of the
rights to receive the payments provided in this Agreement, which payments and
the rights thereto are expressly declared to be nontransferable and
nonassignable (except by death or otherwise by operation of law).


                        11.2. Governing Law. This Agreement shall be governed by
the laws of the State of Nevada from time to time in effect.


                        11.3. Counterparts. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same Agreement.


                        11.4. No Waiver. Except as otherwise expressly set forth
herein, no failure on the part of either party hereto to exercise and no delay
in exercising any right, power or remedy hereunder shall operate as a waiver
hereof nor shall any single or partial exercise of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.


                        11.5. Headings. The headings of the Articles and
Sections of this Agreement have been inserted for convenience of reference only
and shall in no way restrict any of theterms or provisions hereof.


                        11.6. Notices. Any notice under this Agreement shall be
given in writing and delivered in person or mailed by certified or registered
mail, addressed to the respective party at the address as set out below, or at
such other address as either party may elect to provide in advance in writing,
to the other party:


> > EXECUTIVE:
> > Don Marrandino
> > 9013 Night Owl Court
> > Las Vegas, NV 89134
> > 
> > 
> > COMPANY:
> > Hard Rock Hotel, Inc.
> > 510 North Robertson Boulevard
> > Los Angeles, California 90048
> > Attn: Peter Morton
> > 
> > 
> > WITH A COPY TO:
> > Gordon & Silver, Ltd.
> > 3960 Howard Hughes Pkwy
> > Ninth Floor
> > Las Vegas, NV 89109
> > Attn: Jeff Silver, Esq.

                        11.7. Severability. If any provision of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable by reason of any rule of law or public policy, all other
provisions of this Agreement shall nevertheless remain in effect. No provision
of this Agreement shall be deemed dependent on any other provision unless so
expressed herein.


                        11.8. Compliance with Laws; Gaming Authorities Approval.
Nothing contained in this Agreement shall be construed to require the
commencement of any act contrary to law, and when there is any conflict between
any provision of this Agreement and any statute, law, ordinance, or regulation,
contrary to which the parties have no legal right to contract, then the latter
shall prevail; but in such an event, the provisions of this Agreement so
affected shall be curtailed and limited only to the extent necessary to bring it
within the legal requirements. Notwithstanding anything contained in this
Agreement to the contrary, this Agreement and the terms and conditions contained
herein shall be contingent upon receipt of all requisite approvals of the
applicable Gaming Authorities.


                        11.9. No Waiver. The several rights and remedies
provided for in this Agreement shall be construed as being cumulative, and no
one of them shall be deemed to be exclusive of the others or of any right or
remedy allowed by law. No waiver by the Company or Executive any failure of
Executive or the Company, respectively, to keep or perform any provision of this
Agreement shall be deemed to be a waiver of any preceding or succeeding breach
of the same or other provision.


                        11.10. Merger. This Agreement supersedes any and all
other agreements, either oral or in writing, between the parties hereto with
respect to the employment of Executive by the Company.


                        11.11. No Representations. Each party to this Agreement
acknowledges that no representations, inducements, promises or other agreements,
oral or otherwise, have been made by any party, anyone acting on behalf of any
party, which are not embodied herein and that no other agreement, statement or
promise not contained in this Agreement shall be valid or binding. Any addendum
to or modification of this Agreement shall be effective only if it is in writing
and signed by the parties to be charged.


                        11.12. Drafting Ambiguities. Each party to this
Agreement has been afforded an opportunity to have this Agreement reviewed by
his or its respective counsel. The normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or of any amendments or
exhibits to this Agreement.


                        11.13. Survival. The terms and conditions of Article 6
and Section 10.6 of this Agreement shall survive the termination of this
Agreement.


            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the date hereinabove set forth.


      COMPANY: EXECUTIVE:         Hard Rock Hotel, Inc., a Nevada corporation
        By:      /s/ Peter A. Morton /s/ Don Marrandino                   Peter
A. Morton, Chairman Don Marrandino

 




 